Citation Nr: 1045309	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disability 
(characterized as degenerative disc disease of the lumbar spine 
with radiculopathy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In April 2010, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  

Unfortunately, as is explained below, the appeal is REMANDED 
again to the RO/AMC.  VA will notify the Veteran if further 
action is required on his part.


REMAND

At the outset, the Board acknowledges the RO's previous 
development in this case.  Nonetheless, a review of the claims 
file indicates that additional action is needed before the Board 
can adjudicate this appeal on the merits.  

In a March 2010 Appellant's Brief, the Veteran's representative 
stated that the Veteran was receiving Social Security benefits.  
Those records have not yet been associated with the claims file.  
The Board notes that VA has a duty to obtain SSA records when it 
has actual notice that the Veteran is receiving SSA benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on 
remand, the RO/AMC must contact SSA and obtain the Veteran's 
complete SSA records, including any administrative decision(s) on 
his application for SSA disability benefits and all underlying 
medical records.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the line 
of duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died from 
injury (but not disease) incurred in or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 
3.6(a), (c), (d).  In other words, for the appellant to achieve 
"Veteran" status and be eligible for service connection for 
disability claimed during his inactive service, the record must 
establish that he was disabled from an injury (but not disease) 
incurred or aggravated during his INACDUTRA.  See Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. 
App. 474, 478 (1991).

In this regard, a VA examination from June 2010 reveals that the 
type of jet fighter aircraft the Veteran flew from 1975 to 1990, 
while he was in the Air National Guard, is associated with high G 
forces and is known to contribute to the early development of 
spinal degenerative disc disease in some individuals.

Records are incomplete, however, as to the exact dates that the 
Veteran was on ACDUTRA or INACDUTRA during his period of service 
in the Nevada Air National Guard.  Indeed, the record is silent 
to whether the Veteran had any recognized Federal Service.  The 
exact dates that the Veteran was on ACDUTRA or INACDUTRA are 
significant because they help determine the Veteran's eligibility 
for VA benefits based on such service.  The exact dates of the 
Veteran's ACDUTRA or INACDUTRA service also assist in determining 
whether any injury occurred during those dates of service.  The 
RO also has not obtained the Veteran's service personnel records 
from the Nevada Air National Guard in order to verify the dates 
and character of his service with the Nevada Air National Guard.  
Consequently, there is insufficient evidence to determine whether 
the appellant qualifies as a "Veteran" for his periods of service 
from July 26, 1975 to June 12, 1990, for VA compensation 
purposes.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and request that SSA 
provide all records related to the Veteran's 
claim for Social Security disability 
benefits, including all medical records and 
copies of all SSA decisions on this claim.  
If no records are available, then a negative 
reply is requested from SSA.  Any records 
obtained from SSA, or a negative reply, 
should be included in the claims file.

2.  Contact the appropriate records 
repository, including the National Personnel 
Records Center (NPRC) as well as any other 
appropriate State or Federal agency, and 
obtain documentation of all periods when the 
Veteran was on ACDUTRA and INACDUTRA in the 
Nevada Air National Guard from July 26, 1975 
to June 12, 1990.  Copies of any service 
personnel records, to include the Veteran's 
separation documents, should be requested.  
In addition, the RO/AMC should determine 
whether the Veteran had any recognized 
Federal Service, evidenced by a copy of the 
military orders, presidential proclamation, 
or executive order that clearly demonstrates 
the federal nature of the service.  If no 
such records can be found, or if they have 
been destroyed, ask for specific documented 
confirmation of that fact and/or a negative 
response from the appropriate records 
repository.  Copies of any records obtained, 
or a negative reply, should be included in 
the claims file.  

If it is reasonably certain the requested 
records do not exist or that further efforts 
to obtain them would be futile, then provide 
the Veteran a letter explaining how service 
records are maintained, why the search that 
was undertaken constitutes a reasonably 
exhaustive search, and why further efforts to 
obtain these records are not justified.  A 
copy of this letter, and any response from 
the Veteran, should be included in the claims 
file.

3.  Thereafter, readjudicate the claim of 
service connection for a low back disability.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

